United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 16, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51420
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RODRIGO FLORES-LUEVANO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 2:05-CR-335-ALL
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodrigo Flores-Luevano (Flores) appeals the 41-month

sentence imposed following his plea of guilty to illegally

reentering the United States after deportation.   Flores argues

that his sentence is unreasonable and greater than necessary to

meet the sentencing goals of 18 U.S.C. § 3553(a).    He does not

challenge the calculation of his guidelines sentencing range.

     A sentence, such as Flores’s, “within a properly

calculated Guideline range is presumptively reasonable.”

United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51420
                                 -2-

We note that, at sentencing, the district court specifically

referenced the Sentencing Reform Act of 1984, which sets out the

sentencing goals found in § 3553(a).    The district court’s

written statement of reasons also stated that the district court

had considered the factors found in § 3553(a).     We conclude that

Flores has failed to demonstrate that his properly calculated

guidelines sentence was unreasonable.      See Alonzo, 435 F.3d at

554; United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).

     Flores also challenges 8 U.S.C. § 1326(b)’s treatment of

prior felony and aggravated felony convictions as sentencing

factors rather than elements of the offense in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).     Flores’s constitutional

challenge is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).   Although Flores contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi, we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.     See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Flores properly concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     AFFIRMED.